Mayo, J.
A sale without deliver}' has no effect as to third persons; and where the vendor remains in possession, the sale is presumed to be a fraudulent simulation.
2. The law does not require sales of personal property to be in writing or recorded, and such unnecessary formalities, so far from strengthening the title, only excite suspicion.
3. The fact that intervenor did not testify and swear to the payment of the price and to the bona fides of the transaction attacked, when she could easily have done so, if such were the truth, furnishes a strong presumption against her.